Exhibit 10.1

EXECUTION VERSION

CUSIP NO. 03937QAE4

 

 

 

REVOLVING CREDIT AGREEMENT

DATED AS OF

May 13, 2011

AMONG

ARCH CHEMICALS, INC.,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent,

RBS CITIZENS, N.A.,

WELLS FARGO BANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION

as Co-Syndication Agents

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBS CITIZENS, N.A.,

WELLS FARGO SECURITIES, LLC

and

U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITION OF TERMS

   1

Section 1.01

   Definitions    1

Section 1.02

   Classification of Loans and Borrowings    20

Section 1.03

   Terms Generally    21

Section 1.04

   Accounting Terms; GAAP    21

Section 1.05

   Exchange Rates    21

Section 1.06

   Redenomination of Sterling    21

Section 1.07

   Letter of Credit Amounts    22

ARTICLE II The Credits

   22

Section 2.01

   Commitments    22

Section 2.02

   Loans and Borrowings    22

Section 2.03

   Requests for Revolving Borrowings    24

Section 2.04

   Competitive Bid Procedure    24

Section 2.05

   Swingline Loans    27

Section 2.06

   Letters of Credit    28

Section 2.07

   Funding of Borrowings    32

Section 2.08

   Interest Elections    33

Section 2.09

   Termination and Reduction of Commitments    34

Section 2.10

   Repayment of Loans; Evidence of Debt    35

Section 2.11

   Prepayment of Loans    35

Section 2.12

   Fees    36

Section 2.13

   Interest    37

Section 2.14

   Alternate Rate of Interest    39

Section 2.15

   Increased Costs    39

Section 2.16

   Break Funding Payments    40

Section 2.17

   Taxes    41

Section 2.18

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    44

Section 2.19

   Mitigation Obligations; Replacement of Lenders    45

Section 2.20

   Cash Collateral    46

Section 2.21

   Defaulting Lenders    47

ARTICLE III Representations and Warranties

   49

Section 3.01

   Organization; Powers    49

Section 3.02

   Authorization; Enforceability    49

Section 3.03

   Governmental Approvals; No Conflicts    49

Section 3.04

   Financial Condition; No Material Adverse Change    50

Section 3.05

   Properties    50

Section 3.06

   Litigation and Environmental Matters    50

Section 3.07

   Compliance with Laws and Agreements    51

Section 3.08

   Investment Company Status    51

Section 3.09

   Taxes    51

Section 3.10

   ERISA    51

Section 3.11

   Disclosure    51

Section 3.12

   No Default    52

Section 3.13

   Federal Regulations    52

Section 3.14

   Labor Matters    52

Section 3.15

   Insurance    52

ARTICLE IV Conditions

   52

Section 4.01

   Effectiveness of Commitments    52

Section 4.02

   Each Credit Event    53

ARTICLE V Covenants

   54

Section 5.01

   Financial Statements and Other Information    54



--------------------------------------------------------------------------------

Section 5.02

   Notices of Material Events    56

Section 5.03

   Existence; Conduct of Business    57

Section 5.04

   Payment of Obligations    57

Section 5.05

   Maintenance of Properties; Insurance    57

Section 5.06

   Books and Records; Inspection Rights    57

Section 5.07

   Compliance with Laws    57

Section 5.08

   Use of Proceeds and Letters of Credit    57

Section 5.09

   Environmental Laws    58

ARTICLE VI Negative Covenants

   58

Section 6.01

   Indebtedness    58

Section 6.02

   Liens    58

Section 6.03

   Fundamental Changes    59

Section 6.04

   Swap Agreements    60

Section 6.05

   Restricted Payments    60

Section 6.06

   Transactions with Affiliates    60

Section 6.07

   Disposition of Property    60

Section 6.08

   Payments and Modifications of Certain Debt Instruments    61

Section 6.09

   Sales and Leasebacks    61

Section 6.10

   Changes in Fiscal Periods    61

Section 6.11

   Lines of Business    61

Section 6.12

   Financial Covenants    61

Section 6.13

   Acquisitions    62

ARTICLE VII Events of Default

   62

ARTICLE VIII The Administrative Agent

   64

ARTICLE IX Miscellaneous

   66

Section 9.01

   Notices    66

Section 9.02

   Waivers; Amendments    68

Section 9.03

   Expenses; Indemnity; Damage Waiver    69

Section 9.04

   Successors and Assigns    70

Section 9.05

   Survival    73

Section 9.06

   Counterparts; Integration; Effectiveness    73

Section 9.07

   Severability    74

Section 9.08

   Right of Setoff    74

Section 9.09

   Governing Law; Jurisdiction; Consent to Service of Process    74

Section 9.10

   WAIVER OF JURY TRIAL    75

Section 9.11

   Headings    75

Section 9.12

   Confidentiality    75

Section 9.13

   Interest Rate Limitation    76

Section 9.14

   Judgment Currency    76

Section 9.15

   USA Patriot Act    77

Section 9.16

   No Advisory or Fiduciary Relationship    77

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01

   -    Existing Letters of Credit

Schedule 2.01

   -    Commitments

Schedule 7

   -    Calculation of Additional Cost

EXHIBITS

 

Exhibit A

   -    Form of Assignment and Assumption

Exhibit B-1

   -    Form of Increasing Lender Supplement

Exhibit B-2

   -    Form of Additional Lender Supplement

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of May 13, 2011 among ARCH CHEMICALS, INC., a Virginia
corporation (“Arch” or the “Borrower”), the LENDERS party hereto and BANK OF
AMERICA, N.A., as Administrative Agent.

WHEREAS, the Borrower desires to establish a five-year revolving credit facility
in the amount of $375,000,000 as provided herein; and

WHEREAS, the proceeds of the Loans made on or after the Effective Date are to be
used to repay certain existing indebtedness of the Borrower and for general
corporate purposes;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITION OF TERMS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accounts Receivable” means presently existing and hereafter arising or acquired
accounts receivable, notes, drafts, acceptances, general intangibles, choses in
action and other forms of obligations and receivables relating in any way to
inventory or arising from the sale of inventory or the rendering of services or
howsoever otherwise arising, and assets relating thereto, including all
collateral securing such accounts receivable, all contracts and all Guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and all other assets that are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable, and including
the right to payment of any interest or finance charges, sales tax, returned
checks or late charges or other obligations with respect thereto and all
proceeds of insurance with respect thereto, and all books, customer lists,
ledgers, records and files (whether written or stored electronically) relating
to any of the foregoing.

“Additional Cost” means, in relation to any period, a percentage calculated for
such period at an annual rate determined in accordance with Schedule 7.

“Additional Lender” has the meaning set forth in 2.02(e).

“Adjusted Cash” means, at any date, the amount, if any, by which cash exceeds
$75 million, where cash for this purpose only, is equal to (a) unrestricted cash
plus (b) Cash Collateral plus (c) unrestricted cash equivalents at such date
that would appear on the balance sheet of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing other than
one referred to in clause immediately below, for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate; and with respect to any Eurodollar



--------------------------------------------------------------------------------

Borrowing denominated in an Alternative Currency and advanced by a Lender
required to comply with the relevant requirements of the Bank of England and the
Financial Services Authority of the United Kingdom, for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to the aggregate of (a) the LIBO Rate for such Interest Period and (b) the
Additional Cost.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address
provided in Section 9.01 or such other address as the Administrative Agent may
from time to time provide the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent and the Co-Syndication Agents.

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus .50% and (c) the LIBO Rate in effect on such day
plus 1.00%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the LIBO Rate, respectively.

“Alternative Currency” means Euros and Sterling.

“Alternative Currency Borrowing” means a Borrowing comprised of Alternative
Currency Loans.

“Alternative Currency Equivalent” means on any date of determination, with
respect to any amount denominated in dollars, the equivalent in the Alternative
Currency of such amount, determined by the Administrative Agent pursuant to
Section 1.05 using the applicable Exchange Rate with respect to the Alternative
Currency at the time in effect.

“Alternative Currency Loan” means any Loan denominated in an Alternative
Currency. Each Alternative Currency Loan must be a Eurodollar Loan.

“Alternative Currency Sublimit” means $100,000,000.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment, as such percentage
may be modified in accordance with Section 2.21 of this Credit Agreement. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan, or
Eurodollar Revolving Loan, or with respect to the facility fees payable
hereunder, as the case may be, for any day the applicable rate per annum set
forth below:

 

Consolidated Net

Leverage

Ratio

  

ABR

Spread

   

Eurodollar

Spread/Letter
of Credit Fee

   

Facility Fee

Rate

 

£ 1.00

     0.00 %      0.85 %      0.15 % 

> 1.00 and £ 1.50

     0.00 %      0.95 %      0.175 % 

> 1.50 and £ 2.00

     0.05 %      1.05 %      0.20 % 

> 2.00 and £ 2.50

     0.125 %      1.125 %      0.25 % 

> 2.50 and £ 3.00

     0.325 %      1.325 %      0.30 % 

> 3.00

     0.65 %      1.65 %      0.35 % 

provided that, for purposes of the foregoing, changes in the Applicable Rate
resulting from changes in the Consolidated Net Leverage Ratio shall become
effective on the date (the “Adjustment Date”) on which financial statements are
delivered to the Lenders pursuant to Section 5.01 (but in any event, not later
than the 45th day after the end of each of the first three quarterly periods of
each fiscal year or the 90th day after the end of each fiscal year, as the case
may be) and shall remain in effect until the next change to be effected pursuant
to this paragraph. If any financial statements referred to above are not
delivered within the time periods specified above, then, until such financial
statements are delivered, the Consolidated Net Leverage Ratio as at the end of
the fiscal period that would have been covered thereby shall for the purposes of
this definition be deemed to be greater than 3.0 to 1.0. In addition, at any
time prior to the receipt of the first financial statements to be delivered
pursuant to Section 5.01 (a), the Consolidated Net Leverage Ratio shall for the
purposes of this definition be deemed to be greater than 2.0 to 1.0 and less
than or equal to 2.50 to 1.0, and at all times while an Event of Default shall
have occurred and be continuing, the Consolidated Net Leverage Ratio shall for
the purposes of this definition be deemed to be greater than 3.0 to 1.0. Each
determination of the Consolidated Net Leverage Ratio pursuant to this pricing
grid shall be made with respect to (or, in the case of Consolidated Total Debt,
as at the end of) the period of four consecutive fiscal quarters of the Borrower
ending at the end of the period covered by the relevant financial statements.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.13(g).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the termination of the
Commitments.

“Bank of America” means Bank of America, N.A. and its successors.

 

3



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Arch Chemicals, Inc., a Virginia corporation.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the London interbank market; provided further that when used in
connection with a Loan denominated in Euro, the term “Business Day” shall also
exclude any day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) payment system is not open for the settlement of
payments in Euro.

“Calculation Date” means, in respect of a Eurodollar Loan denominated in an
Alternative Currency, (a) the date falling two Business Days (or such other
period as is customary in the relevant foreign exchange market for delivery on
the date of the relevant Borrowing) prior to the date of each Borrowing, (b) the
date falling two Business Days (or such other period as is customary in the
relevant foreign exchange market for delivery on the date of the relevant
conversion or continuation) prior to the date of conversion or continuation of
any Borrowing pursuant to Section 2.08 and (c) such additional dates as
Administrative Agent or the Required Lenders shall reasonably specify.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” of any Person means any capital stock or other Equity Interests
of such Person, regardless of class or designation, and all warrants, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Banks or the Swing Line Lender (as applicable) and the Lenders, as collateral
for LC Exposure, obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of Borrower’s obligation to reimburse
LC Disbursements, cash or deposit account balances or, if the Administrative
Agent and the applicable Issuing Bank or Swing Line Lender, as applicable, shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent
and, as applicable, the applicable Issuing Bank or Swing Line Lender. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral, standby letter of credit and other credit
support.

 

4



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 51% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any treaty, law, rule or regulation
after the date of this Agreement, (b) any change in any treaty, law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided, that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in law for purposes hereof, regardless of the
date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans or Swingline Loans.

“Co-Syndication Agents” means RBS Citizens, N.A., Wells Fargo Bank, N.A. and
U.S. Bank National Association.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.02(e) and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $375,000,000.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

5



--------------------------------------------------------------------------------

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Consolidated Adjusted Net Income” means, for any period, Consolidated Net
Income for such period before any cumulative effect of any accounting changes
applicable to the Borrower and its Subsidiaries, plus, without duplication, any
extraordinary or special expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of Consolidated Net Income for
such period, losses on sales of assets outside the ordinary course of business)
and minus, to the extent included in the statement of Consolidated Net Income
for such period, the sum of any extraordinary or special income or gains
(including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for such period, gains on the sale of
assets outside the ordinary course of business) all on a consolidated basis.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
with respect to Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary or special
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, losses on
sales of assets outside of the ordinary course of business), and (f) any other
non-cash charges, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (c) any other non-cash income, all as determined on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any Reference Period
pursuant to any determination of the Consolidated Leverage Ratio or Consolidated
Interest Coverage Ratio, if during such Reference Period the Borrower or any
Subsidiary shall have made a Permitted Acquisition or Disposition, Consolidated
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto and any Indebtedness incurred, assumed, repaid or refinanced (by
either the Borrower or any transferee) originally in connection with any
Permitted Acquisition or Disposition as if such Permitted Acquisition or
Disposition occurred and such Indebtedness had been incurred, assumed, repaid or
refinanced on the first day of such Reference Period.

“Consolidated Interest Coverage Ratio” means for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period; provided that interest on an aggregate principal amount of the
Louisiana IDB not to exceed $1,000,000 shall for all purposes of calculating the
Consolidated Interest Coverage Ratio be excluded from Consolidated Interest
Expense.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to capitalized lease obligations) of the Borrower
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commission,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
such Indebtedness to the extent such net costs are allocable to such period in
accordance with GAAP). For the purposes of calculating Consolidated Interest
Expense for any Reference Period pursuant to any determination of the
Consolidated Interest Coverage Ratio, if during such Reference Period

 

6



--------------------------------------------------------------------------------

the Borrower or any Subsidiary shall have made a Permitted Acquisition or
Disposition, Consolidated Interest Expense for such Reference Period shall be
calculated after giving pro forma effect thereto and any Indebtedness incurred,
assumed, repaid or refinanced (by either the Borrower or any transferee)
originally in connection therewith as if such Permitted Acquisition or
Disposition occurred and such Indebtedness had been incurred, assumed, repaid or
refinanced on the first day of such Reference Period.

“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for the
Reference Period ending at such last day.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or any law
applicable to such Subsidiary.

“Consolidated Net Leverage Ratio” means, as at the last day of any period, the
ratio of (a) Consolidated Total Debt minus Adjusted Cash on such day to
(b) Consolidated EBITDA for the Reference Period ending at such last day.

“Consolidated Net Worth” means as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries at such date that would
appear as debt on a balance sheet of the Borrower and its Subsidiaries
(excluding (x) items appearing only in the footnotes therein and (y) any
Permitted Accounts Receivable Securitization), determined on a consolidated
basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Events” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, and the
issuance of Letters of Credit hereunder.

 

7



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent, the applicable Issuing
Bank, Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans), (b) has notified the Borrower, the Administrative Agent,
either Issuing Bank or Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.21(b)) upon delivery of written notice of such determination to the
Borrower, Issuing Banks, Swing Line Lender and each Lender.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Section 3.06 of the Disclosure Letter.

“Disclosure Letter” means that certain disclosure letter dated as of the date
hereof, executed and delivered by the Borrower to the Administrative Agent, for
the benefit of the Lenders.

“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Borrowing” means a Borrowing comprised of Dollar Loans.

 

8



--------------------------------------------------------------------------------

“Dollar Equivalent” means, (i) with respect to any amount in Dollars, such
amount and (ii) on any Calculation Date, with respect to any amount denominated
in any currency other than Dollars, the equivalent in Dollars of such amount,
determined by Administrative Agent pursuant to Section 1.05 using the applicable
Exchange Rate with respect to such currency at the time in effect.

“Dollar Loan” means any Loan denominated in dollars.

“Dollar Revolving Loan” means a Revolving Loan denominated in dollars.

“Dollars” or “dollars” or “$” refers to lawful money of the United States of
America.

“EC Treaty” means the Treaty establishing the European Community (signed in Rome
on March 25, 1957), as amended by the Treaty on European Union (signed in
Maastricht on February 7, 1992).

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Claim” means any notice of violation, claim, suit, demand,
abatement order or other order or direction (conditional or otherwise) by any
Governmental Authority or any Person for any damage, including personal injury
(including sickness, disease or death), tangible or intangible property damage,
contribution, indemnity, indirect or consequential damages, damage to the
environment, nuisance, pollution, contamination or other adverse effects on the
environment, human health, or natural resources, or for fines, penalties,
restrictions or injunctive relief resulting from or based upon (a) the
occurrence or existence of a Release or substantial threat of a material Release
(whether sudden or non-sudden or accidental or non-accidental) of, or exposure
to, any Hazardous Materials in, into or onto the environment at, in, by, from or
related to any real estate owned, leased or operated at any time by Borrower or
any of its Subsidiaries (the “Premises”), (b) the use, handling, generation,
transportation, storage, treatment or disposal of Hazardous Materials in
connection with the operation of any Premises, or (c) the violation, or alleged
violation, of any Environmental Law connected with Borrower’s operations or any
Premises.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such

 

9



--------------------------------------------------------------------------------

Governmental Authority in response to, a Release or threatened Release of
Hazardous Materials into the environment.

“Environmental Permits” means all permits, licenses, certificates, registrations
and approvals of Governmental Authorities required by Environmental Laws and
necessary for the business of Borrower or a Subsidiary of Borrower.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the failure with
respect to a Plan to satisfy the minimum funding standards of Section 412 of the
Code or Section 302 of ERISA, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 303(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan, (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” and “EUR” mean the lawful currency of the member states (as such term is
used in Council Regulation (EC) No. 974/98) of the European Union that adopt the
single currency in accordance with the EC Treaty.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any currency other than
dollars (for purposes of determining the Dollar Equivalent) or any Alternative
Currency (for purposes of determining the Alternative Currency Equivalent with
respect to dollars or an Alternative Currency, as the case may be), the rate at
which such currency may be exchanged into dollars or another Alternative
Currency, as the case may be, as set forth at approximately 11:00 a.m., New

 

10



--------------------------------------------------------------------------------

York City time, on such date (for spot delivery) on the applicable Reuters
Monitor Money Rates Services Page. In the event that any such rate does not
appear on any Reuters Monitor Money Rates Services Page, the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates selected by Administrative Agent for such purpose, or,
at the discretion of Administrative Agent, such Exchange Rate shall instead be
the arithmetic average of the spot rates of exchange of Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m., local time, on such
date for the purchase of dollars or the applicable Alternative Currency as the
case may be, for delivery two Business Days (or such other period as is
customary in the relevant market) later; provided that, if at the time of any
such determination, for any reason, no such spot rate is being quoted,
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

“Excluded Taxes” means, with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document, any of the following Taxes
imposed with respect to a Recipient: (a) income or franchise Taxes imposed on
(or measured by) net income by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender or the Issuing Bank, in which its applicable lending office
is located, (b) any branch profits or any similar Taxes imposed by a
jurisdiction described in clause (a) above, (c) (i) any withholding Tax that is
attributable to a Foreign Lender’s failure (other than a failure resulting from
a Change in Law) to comply with Section 2.17(e) or (ii) in case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a) and
(d) any Taxes arising under FATCA.

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01.

“FATCA” means Sections 1471 through 1474 of the Code (or any amended version
that is substantively comparable), as of the date of this Agreement and any
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York; provided that (a) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transaction on the immediately preceding Business Day as so published on
the next succeeding Business Day and (b) if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) rate charged by the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

11



--------------------------------------------------------------------------------

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to either Issuing Bank, such Defaulting Lender’s Applicable Percentage
of the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans made by the Swing Line Lender other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case to the extent regulated
pursuant to any Environmental Law.

“Increasing Lender” has the meaning assigned to such term in Section 2.02(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations

 

12



--------------------------------------------------------------------------------

of such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person upon which interest charges are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
April, 2011 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing and (d) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, upon consent of all the Lenders, such other period that is twelve
months or less, as the Borrower may elect and (b) with respect to any Fixed Rate
Borrowing, the period (which shall not be less than 7 days or more than 180
days) commencing on the date of such Borrowing and ending on the date specified
in the applicable Competitive Bid Request; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the

 

13



--------------------------------------------------------------------------------

last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” means Bank of America or JPMorgan Chase Bank, National
Association, each in its capacity as the issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.06(i). Any Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. JPMorgan Chase Bank, National Association shall be the Issuing
Bank with respect to the Existing Letters of Credit.

“Joint Book Managers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
RBS Citizens, N.A., Wells Fargo Securities, LLC and U.S. Bank National
Association collectively.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
RBS Citizens, N.A., Wells Fargo Securities, LLC and U.S. Bank National
Association collectively.

“LC Disbursement” means a payment made by the applicable Issuing Bank pursuant
to a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.02(e), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means (a) any letter of credit issued pursuant to this
Agreement and (b) any Existing Letter of Credit.

“LIBO Rate” means, (a) with respect to any Eurodollar Borrowing for any Interest
Period, the rate equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m.,

 

14



--------------------------------------------------------------------------------

London time, two Business Days prior to the commencement of such Interest
Period, as the rate for deposits in dollars or the relevant Alternative Currency
(as applicable) with a maturity comparable to such Interest Period; provided
that in the event that such rate is not available at such time for any reason,
then the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate (rounded upwards, if necessary, to the next 1/16 of 1%)
at which dollar deposits in the amount of $5,000,000 or, as applicable, deposits
in the relevant Alternative Currency of an Alternative Currency Equivalent of
approximately $5,000,000 and for a maturity comparable to such Interest Period
are offered by the Administrative Agent’s London branch to major banks in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, and (b) with respect to any ABR Borrowing, the rate equal to
BBA LIBOR, at approximately 11:00 a.m., London time, determined two Business
Days prior to such date for deposits in dollars with a term commencing on such
date equivalent to one month; provided that in the event that such rate is not
available at any time for any reason, then the “LIBO Rate” with respect to such
ABR Borrowing shall be the rate per annum determined by the Administrative Agent
to be the rate at which dollar deposits for delivery on the date of
determination in immediately available funds in the amount of $5,000,000 and
with a term commencing on such date equivalent to one month would be offered by
the Administrative Agent’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m., London time, on
the date of determination.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement and all other agreements,
instruments and documents executed in connection herewith and therewith, in each
case as the same may be amended, restated, modified or otherwise supplemented
from time to time.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or financial condition, of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Lenders or the
Administrative Agent thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

15



--------------------------------------------------------------------------------

“Maturity Date” means May 13, 2016.

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 100% of
(i) the Fronting Exposure of the applicable Issuing Bank with respect to Letters
of Credit issued and outstanding at such time and (ii) the Fronting Exposure of
the Swing Line Lender with respect to Swing Line Loans outstanding at such time.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated in its
capacity as Joint Lead Arranger and Joint Book Manager.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA and to which the Borrower or any of its ERISA Affiliates is obligated to
make contributions.

“Net Proceeds” means the gross proceeds received by or on behalf of the Borrower
or any of its Subsidiaries in respect of any Prepayment Event, less the sum of,
without duplication, (i) all taxes (other than income taxes) payable by the
Borrower or any of its Subsidiaries in connection with such Prepayment Event and
the Borrower’s good faith estimate of income taxes payable in connection
therewith, (ii) the amount of any reserves established in accordance with GAAP
against any liabilities associated with the asset Disposed of; provided that any
subsequent reduction in such reserves (other than in connection with the payment
of any such liability) shall be deemed to be Net Proceeds of a Prepayment Event
occurring on the date of such reduction, (iii) the amount of any Indebtedness
secured by the asset Disposed of and required to be, and in fact, repaid with
the proceeds of such Disposition and (iv) reasonable and customary fees,
commissions and expenses and other costs paid by the Borrower or any of its
Subsidiaries in connection with such Disposition.

“Non-Consenting Lender” has the meaning set forth in Section 2.19.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Accounts Receivable Securitization” means one or more receivables
financing programs providing for (i) the sale or contribution of Accounts
Receivable by the Borrower or its Subsidiaries to a Receivables Subsidiary in a
transaction or series of transactions purporting to be legal true sales, and
(ii) the sale, transfer, conveyance, lien or pledge of, or granting a security
interest in, such Accounts Receivables by such Receivables Subsidiary to any
other Person, in each case, without recourse for credit defaults to the Borrower
and its Subsidiaries (other than the Receivables Subsidiaries).

“Permitted Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries of all of the capital stock of, or all or a substantial part of the
assets of, or of a business unit (including a complete product line) or division
of, any Person; provided that (a) the Borrower shall be in compliance, on a pro
forma basis after giving effect to such acquisition, with the covenants
contained in Section 6.12, in each case recomputed as at the last day of the
most recently ended Reference Period of the Borrower for which the relevant
information is available as if such acquisition had occurred on the first day of
each relevant period for testing such

 

16



--------------------------------------------------------------------------------

compliance, (b) no Default or Event of Default shall have occurred and be
continuing, or would occur after giving effect to such acquisition,
(c) substantially all of such property acquired shall constitute assets of the
type historically used in the business conducted by the Borrower on the date
hereof or reasonable extensions thereof, and (d) any such acquisition for
consideration in excess of $10,000,000 shall have been approved by the board of
directors or comparable governing body of the relevant Person.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) Deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, and to secure letters of credit in respect
thereof, in each case in the ordinary course of business;

(e) Judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) Easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

(g) Leases, licenses and similar rights and obligations granted or incurred in
connection with the assets of the Borrower or any of its Subsidiaries in the
ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or the minimum funding standards
under Section 412 of the Code or Section 302 of ERISA, and in respect of which
the Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 5.01.

“Prepayment Event” means, in any fiscal year of the Borrower, any Disposition by
the Borrower or any of its Subsidiaries of any assets pursuant to
Section 6.07(f) the fair market value of which singly, or when aggregated with
all such Dispositions by the Borrower of any of its

 

17



--------------------------------------------------------------------------------

Subsidiaries during such fiscal year, exceeds $50,000,000, but only to the
extent that the Net Proceeds thereof in excess of $50,000,000 are not used
within 365 days of the relevant Disposition to (i) acquire assets related to
those businesses in which the Borrower and its Subsidiaries are engaged on the
date of this Agreement or that are reasonably related thereto or (ii) repay the
Loans hereunder.

“Prime Rate” means the rate of interest per annum publicly announced by Bank of
America from time to time as its “prime rate”. The prime rate is based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate.
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

“Receivables Subsidiary” means any special purpose, bankruptcy remote
wholly-owned subsidiary of the Borrower formed for the sole and exclusive
purpose of engaging in activities in connection with the financing of Accounts
Receivable in connection with and pursuant to a Permitted Accounts Receivable
Securitization.

“Recipient” means, as applicable, (a) any Person to which is made or owed any
payment on account of any obligation of the Borrower under this Agreement or any
Loan Document, (b) the Administrative Agent, (c) any Lender, (d) any Issuing
Bank or (e) if any Person described in clauses (a) through (d) is treated as a
pass-through entity for applicable Tax purposes, the beneficial owner of such
Person.

“Reference Period” means any period of four consecutive fiscal quarters.

“Register” has the meaning set forth in Section 9.04.

“Regulations” means all Regulations of the Board as in effect from time to time.

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Regulation X” means Regulation X of the Board as in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means release, spill, emission, leaking, pumping, pouring, emptying,
dumping, injection, deposit, disposal, discharge, dispersal, escape, leaching,
or migration into the indoor or outdoor environment or into or out of any
property of Borrower or its Subsidiaries, or at any other location to which
Borrower or any Subsidiary has transported or arranged for the transportation of
any Hazardous Materials, including the movement of Hazardous Materials through
or in the air, soil, surface water, groundwater or property of Borrower or its
Subsidiaries or at any other location, including any location to which Borrower
or any Subsidiary has transported or arranged for the transportation of any
Hazardous Materials.

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Hazardous Materials in the indoor or outdoor environment,
(ii) prevent or minimize the Release or substantial threat of a material Release
of Hazardous Materials so they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor

 

18



--------------------------------------------------------------------------------

environment, or (iii) perform pre-remedial or post-remedial studies and
investigations and post-remedial monitoring and care.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least a majority of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall not be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

“Responsible Officer” means the chief executive officer, president any
vice-president or any Financial Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests of the Borrower or any option, warrant or other right
to acquire any such Equity Interests of the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the aggregate outstanding principal amount of all such Lender’s
Dollar Revolving Loans plus (b) the Dollar Equivalent of the aggregate
outstanding principal amount of all such Lender’s Alternative Currency Loans
plus (c) its LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“SEC Filings” means the Borrower’s annual report on Form 10-K for the year ended
December 31, 2010 and its quarterly reports on Form 10-Q for the quarter ended
March 31, 2011.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
Eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Sterling” or “GBP” means pounds sterling in lawful currency of the United
Kingdom.

“Subordinated Indebtedness” means all Indebtedness of the Borrower for money
borrowed of which all payments thereunder are subordinate and junior in right of
payment to the prior payment in full in cash of all obligations now or hereafter
existing under this Agreement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such

 

19



--------------------------------------------------------------------------------

financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no stock option, benefit,
incentive, phantom stock or similar plan providing for payments only on account
of services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries or, in connection with the Spin
Off, employees or former employees of Olin shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Transactions” the Credit Events occurring on the Effective Date.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
Eurodollar Loans or Borrowings may be Alternative Currency Loans or Borrowings
or Dollar Loans or Borrowings.

 

20



--------------------------------------------------------------------------------

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Section 1.05 Exchange Rates. On each Calculation Date, the Administrative Agent
shall determine the Exchange Rate as of such Calculation Date to be used for
calculating relevant Dollar Equivalent and Alternative Currency Equivalent
amounts. The Exchange Rates so determined shall become effective on such
Calculation Date shall remain effective until the next succeeding Calculation
Date and shall for all purposes of this Agreement (other than any provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between the applicable currencies.

Section 1.06 Redenomination of Sterling.

(a) Each obligation of any party to this Agreement to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the
applicable UK legislation and EC Treaty). If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London Interbank Market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice; provided, that if any Borrowing in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Borrowing, at the end of the then current Interest
Period.

 

21



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

Section 1.07 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower in Dollars or an
Alternative Currency from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment, (b) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments, and (c) the sum of the total
of the outstanding Alternative Currency Loans exceeding the Alternative Currency
Sublimit. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

Section 2.02 Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or the Alternative Currency Equivalent thereof) and not
less than $5,000,000 (or the Alternative Currency Equivalent thereof). At the
time that each ABR

 

22



--------------------------------------------------------------------------------

Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursements of an LC Disbursement as contemplated by
Section 2.06(e). Each Competitive Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 (or in the case of Eurodollar Competitive
Borrowings denominated in an Alternative Currency, the Alternative Currency
Equivalent thereof) and not less than $5,000,000 (or in the case of Eurodollar
Competitive Borrowings denominated in an Alternative Currency, the Alternative
Currency Equivalent thereof). Each Swingline Loan shall be in an amount that is
an integral multiple of $100,000 and not less than $500,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten (10) Eurodollar Revolving
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

(e) The Borrower may from time to time elect to increase the Commitments in a
minimum amount of $10,000,000; provided that the Commitments shall not be
increased by more than $100,000,000. The Borrower may arrange for any such
increase to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Commitment, an “Increasing Lender”), or by one or more banks,
financial institutions or other entities (each such bank, financial institution
or other entity, an “Additional Lender”), to increase their existing
Commitments, or extend Commitments, as the case may be, provided that (i) each
Additional Lender, shall be subject to the approval of the Borrower and shall be
reasonably acceptable to the Administrative Agent and the Issuing Lender and
(ii) (x) in the case of an Increasing Lender, the Borrower and such Increasing
Lender execute an agreement substantially in the form of Exhibit B-1 hereto, and
(y) in the case of an Additional Lender, the Borrower and such Additional Lender
execute an agreement substantially in the form of Exhibit B-2 hereto. Increases
and new Commitments created pursuant to this clause shall become effective on
the date agreed by the Borrower, the Administrative Agent and the relevant
Lenders and the Administrative Agent shall notify each affected Lender thereof.
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender), shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, the conditions
set forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived
by the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date under Section 4.01(c) and
reasonably requested by the Administrative Agent as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments, (i) each
relevant Increasing Lender and Additional Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other relevant
Lenders, each Lender’s portion of the outstanding Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Loans and each Lender’s
portion of the issued Letters of Credit to equal its Applicable Percentage of
such issued Letters of Credit, and (ii) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Loans as of the date of any

 

23



--------------------------------------------------------------------------------

increase in the Commitments (with such reborrowing to consist of the Types of
Loans, with related Interest Periods if applicable, specified in a notice
delivered by the Borrower in accordance with the requirements of Section 2.03
and with the existing terms of such Loans to continue). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence in respect of each
Eurodollar Loan shall be subject to indemnification by the Borrower pursuant to
the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing denominated in Dollars, not
later than 11:00 a.m., New York City time three Business Days before the date of
the proposed Borrowing, and in the case of a Eurodollar Borrowing denominated in
an Alternative Currency, not later than 9:30 a.m., New York City time, four
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(a) The aggregate amount of the requested Borrowing;

(b) The date of such Borrowing, which shall be a Business Day;

(c) Whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) In the case of a Eurodollar Borrowing whether such Borrowing is to be a
Dollar Borrowing or an Alternative Currency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

(e) The location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no currency is
specified with respect to any requested Eurodollar Revolving Borrowing, then the
Borrowing shall be a Dollar Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Competitive Bid Procedure.

(a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period the Borrower may request Competitive Bids and may
(but shall not have any obligation to) accept Competitive Bids and borrow
Competitive Loans; provided that the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans at any time
shall not exceed the total

 

24



--------------------------------------------------------------------------------

Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurodollar
Competitive Borrowing denominated in Dollars, not later than 11:00 a.m., New
York City time, or in the case of a Eurodollar Competitive Borrowing denominated
in an Alternative Currency, not later than 9:30 a.m., New York City time, in
each case four Business Days before the date of the proposed Borrowing and, in
the case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing; provided that
the Borrower may submit up to (but not more than) three Competitive Bid Requests
on the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

(i) The aggregate amount of the requested Borrowing;

(ii) The date of such Borrowing, which shall be a Business Day;

(iii) Whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) The Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) The location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurodollar Competitive Borrowing, not later than 9:30 a.m., New York City
time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 9:30 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5,000,000 (or, in the case of a Eurodollar Competitive
Borrowing denominated in an Alternative Currency, the Alternative Currency
Equivalent thereof) and an integral multiple of $1,000,000 (or, in the case of a
Eurodollar Competitive Borrowing denominated in an Alternative Currency, the
Alternative Currency Equivalent thereof) and which may equal the entire
principal amount of the Competitive Borrowing requested by

 

25



--------------------------------------------------------------------------------

the Borrower) of the Competitive Loan or Loans that the Lender is willing to
make, (ii) the Competitive Bid Rate or Rates at which the Lender is prepared to
make such Loan or Loans (expressed as a percentage rate per annum in the form of
a decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.

(c) The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by telecopy in a form approved by the Administrative
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Eurodollar Competitive Borrowing, not later
than 10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 10:30 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal amount
of $5,000,000 (or, in the case of a Eurodollar Competitive Borrowing denominated
in an Alternative Currency, the Alternative Currency Equivalent thereof) and an
integral multiple of $1,000,000 (or, in the case of a Eurodollar Competitive
Borrowing denominated in an Alternative Currency, the Alternative Currency
Equivalent thereof); provided further that if a Competitive Loan must be in an
amount less than $5,000,000 (or, in the case of a Eurodollar Competitive
Borrowing denominated in an Alternative Currency, the Alternative Currency
Equivalent thereof) because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of $1,000,000 (or, in the case of a
Eurodollar Competitive Borrowing denominated in an Alternative Currency, the
Alternative Currency Equivalent thereof) or any integral multiple thereof, and
in calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause
(iv) the amounts shall be rounded to integral multiples of $1,000,000 (or, in
the case of a Eurodollar Competitive Borrowing denominated in an Alternative
Currency, the Alternative Currency Equivalent thereof) in a manner determined by
the Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

26



--------------------------------------------------------------------------------

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

Section 2.05 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Borrower from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan and provided further that the Swingline Lender shall
not be permitted to make a Swingline Loan upon the occurrence and during the
continuance of a Default. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received

 

27



--------------------------------------------------------------------------------

by it from the Lenders. The Administrative Agent shall notify the Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit in Dollars for its own account, in
a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the applicable Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. Furthermore, each
Lender acknowledges and confirms that it has a participation interest in the
liability of the Issuing Bank under the Existing Letters of Credit in a
percentage equal to its Applicable Percentage of the Revolving Loans. The
Borrower’s reimbursement obligations in respect of the Existing Letters of
Credit, and each Lender’s obligations in connection therewith, shall be governed
by the terms of this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.

(i) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to such Issuing Bank and
the Administrative Agent (two Business Days in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not

 

28



--------------------------------------------------------------------------------

exceed $50,000,000 and (ii) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans shall not exceed
the total Commitments.

(ii) If the Borrower so requests in any applicable Letter of Credit application,
the applicable Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Issuing Bank, the Borrower shall not be required to
make a specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit expiration date; provided, however, that such Issuing Bank
shall not permit any such extension if (A) such Issuing Bank has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof,
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, the Required Lenders
or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such Issuing
Bank not to permit such extension.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any

 

29



--------------------------------------------------------------------------------

amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
Revolving Borrowing or Swingline Loan in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Loan;
provided further that if such payment is not financed with an ABR Revolving
Borrowing or Swingline Loan, the Administrative Agent will extend an ABR
Revolving Borrowing in the amount of such LC Disbursement. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the such Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the applicable
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the

 

30



--------------------------------------------------------------------------------

provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor either Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
either Issuing Bank; provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit. Neither
Issuing Bank shall be under any obligation to issue any Letter of Credit if the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse the
applicable Issuing Bank shall be for the account of such Lender to the extent of
such payment.

(i) Replacement of either Issuing Bank. Either Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the

 

31



--------------------------------------------------------------------------------

replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of such Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Applicability of ISP. Unless otherwise expressly agreed by the applicable
Issuing Bank and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

(k) Conflict with other Letter of Credit Documents. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit application and
any other document, agreement and instrument entered into by the applicable
Issuing Bank and the Borrower with respect to Letters of Credit, the terms
hereof shall control.

Section 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request or Competitive Bid Request or to such other
account designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans or (iii) in the case of any Alternative Currency Loan, a
rate equal to the overdraft cost to

 

32



--------------------------------------------------------------------------------

the Administrative Agent. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Notwithstanding the foregoing, the Administrative Agent shall be
under no obligation to assume that any such Lender will fund its portion of any
Loan and shall not be required to make any advance of a Lender’s portion of any
Loan until such time as the Administrative Agent has received such Lender’s
share of the applicable Loan from such Lender.

(c) The failure of any Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make a Loan as required.

Section 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings or Swingline
Borrowings which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (i) in the case of a request
to convert or continue a Borrowing as a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed conversion or continuation or (ii) in the case of a request to convert
a Borrowing to an ABR Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed conversion (each such notice
being called an “Interest Election Request”). Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) The Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) The effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) Whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

33



--------------------------------------------------------------------------------

(iv) If the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing in the case of a Dollar Loan and the one-month LIBO Rate for
Alternative Currency Loans. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000,
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

34



--------------------------------------------------------------------------------

Section 2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, (ii) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Competitive Loan on the last day of the Interest Period applicable to such Loan
and (iii) to the Swingline Lender or, subject to Section 2.05(c), the
Administrative Agent, the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or the last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing or Competitive Borrowing is made, the Borrower shall repay
all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender in a form to be approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein.

Section 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section; provided that the Borrower shall not have
the right to prepay any Competitive Loan without the prior consent of the Lender
thereof.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business

 

35



--------------------------------------------------------------------------------

Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 1:00 p.m. New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing (subject to Section 2.21).
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13 and any payment required under Section 2.16.

(c) The Borrower shall on the date, if any, specified in Section 6.07(f) repay
Loans in the amounts and otherwise in all respects as provided in such Section.

(d) The Borrower shall prepay the Loans in the amounts and under the
circumstances set forth below, all such prepayments to be applied as more
specifically provided in paragraph (b) of this Section, if (i) in the event and
on each occasion that at the close of a Business Day the aggregate Dollar
Equivalent of all outstanding Loans exceeds the applicable Commitment due to
currency fluctuations, Borrower shall no later than the first Business Day on
which such excess exists prepay such Loans to the extent necessary so that after
giving effect to such prepayment, the aggregate exposure for all Loans shall not
exceed the Commitment or (ii) in the event and on each occasion that at the
close of a Business Day the aggregate Dollar Equivalent of all outstanding
Alternative Currency Loans exceeds the Alternative Currency Sublimit, the
Borrower shall no later than the first Business Day on which such excess exists
prepay such Loans to the extent necessary so that after giving effect to such
prepayment the aggregate exposure of all Alternative Currency Loans shall not
exceed the Alternative Currency Sublimit.

Section 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the Applicable Rate on the
daily amount of the Commitment of such Lender (whether used or unused), as
reduced in accordance with Section 2.09(b) hereof, during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Commitment terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Revolving Credit Exposure from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a

 

36



--------------------------------------------------------------------------------

year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
rate applicable to Eurodollar Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure; provided, however, any letter of credit fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Issuing Bank pursuant to Section 2.06 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.21(a)(iv), with the balance of
such fee, if any, payable to the applicable Issuing Bank for its own account,
and (ii) to the applicable Issuing Bank a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between the Borrower and such
Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the applicable Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. For purposes of computing the average daily
amount of such Lender’s LC Exposure, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Banks pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees to the Lenders. Fees paid shall not be refundable
under any circumstances.

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

37



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a Eurodollar Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefore, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate or
Eurodollar Loans denominated in Sterling shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(g) If, as a result of any correction of an error that required the Borrower to
restate previously issued financial statements of the Borrower, the Borrower or
the Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated
by the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent or any Lender), an amount equal to the excess
of the amount of interest that should have been paid for such period over the
amount of interest actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent or any Lender, as the case may be, under
Section 2.13(c) or Article VII. The Borrower’s obligations under this paragraph
shall cease upon the termination of the Commitments of all of the Lenders and
the repayment of all Loans made hereunder.

 

38



--------------------------------------------------------------------------------

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) The Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) The Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurodollar Competitive Loan, the Lender that is required to make such Loan)
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) Impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) Impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement, Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the applicable Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such

 

39



--------------------------------------------------------------------------------

Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender, or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or an Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefore; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.11(b) and is revoked in accordance therewith),
(d) the failure to borrow any Competitive Loan after accepting the Competitive
Bid to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed
Rate Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.19, then, in

 

40



--------------------------------------------------------------------------------

any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefore (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in dollars or the relevant Alternative
Currency of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

Section 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without withholding or deduction for any Taxes; provided, however, that if the
Borrower shall be required by law to withhold or deduct any Taxes from such
payments, then (i) if such Taxes are Indemnified Taxes or Other Taxes, the
amount payable by the Borrower shall be increased as necessary so that, net of
all required withholdings and deductions for Indemnified Taxes and Other Taxes
(including withholdings and deductions applicable to additional amounts payable
under this Section 2.17), the applicable Recipient receives the amount it would
have received had no such withholdings or deductions, as the case may be, been
made, (ii) the Borrower shall make such withholdings or deductions and (iii) the
Borrower shall pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid or payable by such Recipient in connection with any Loan Document
(including amounts paid or payable under this Section 2.17(c)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth the
amount of such payment or liability delivered to the Borrower by a Recipient on
behalf of itself or another Recipient shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

41



--------------------------------------------------------------------------------

(e) (i) Each Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by such the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding Tax.

(ii) Without limiting the generality of the foregoing hereunder or the
provisions of any other Loan Document, each Lender and Issuing Bank shall
deliver to the Borrower and Administrative Agent two copies (or such other
number of copies as shall be requested by the recipient) on or prior to the date
on which such person becomes a party (and from time to time thereafter when a
previously provided form becomes obsolete or invalid, but only if such person is
legally entitled to do so), of whichever of the following is applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party, (A) with respect to
payments of interest under this Agreement or any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (B) with respect to
all other payments under this Agreement or any Loan Document, IRS Form W-8BEN
establishing an exemption from U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(B) in the case of a Foreign Lender for whom payments under this Agreement or
any Loan Document constitute income that is effectively connected with such
Lender’s conduct of a trade or business in the United States, duly completed
copies of IRS Form W-8ECI,

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Recipient is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code or
(D) conducting a trade or business in the United States with which the relevant
interest payments are effectively connected and (y) duly completed copies of IRS
Form W-8BEN,

(D) in the case of a Lender or Issuing Bank that is a U.S. person within the
meaning of section 7701(a)(30) of the Code, duly completed copies of IRS Form
W-9;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement or any Loan Document (for example, where such Foreign
Lender is a non-U.S. partnership), (A) an IRS Form W-8IMY on behalf of itself
and (B) the relevant forms prescribed in clauses (i) and (ii) of this
Section 2.17(e) that would be required of each such beneficial owner if such
beneficial owner were a Lender;

 

42



--------------------------------------------------------------------------------

(F) If a payment made to a Lender would be subject to U.S. Federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment;

(G) any other form prescribed by applicable law as a basis for claiming
exemption from, or a reduction of, U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the amount of withholding or deduction, if any, required to be made.

(f) Each applicable Lender and Issuing Bank (including any successors or assigns
thereof) shall severally indemnify the Administrative Agent with respect to any
payment by or on account of any obligation of the Borrower under any Loan
Document and any reasonable expenses for the full amount of any Taxes that are
imposed on amounts paid to such Lender or Issuing Bank by the Administrative
Agent and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly imposed by the relevant Governmental
Authority, except to the extent that any such amount or payment is determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent. The indemnity under this paragraph (f) shall be paid within 10 days after
the Administrative Agent delivers to the applicable Lender or Issuing Bank a
certificate stating the amount of such Taxes so payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so payable absent
manifest error.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

43



--------------------------------------------------------------------------------

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Office, except payment to be made directly to the
applicable Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars, except for
payments of principal and interest in respect of Alternative Currency Loans,
which shall be made in the relevant Alternative Currency.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, letter of credit cash collateral obligations pursuant to
Section 2.06(j), interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties and (iii) third, to fund
letter of credit cash collateral obligations pursuant to Section 2.06(j).

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal or any of its Revolving
Loans or participations in unreimbursed LC Disbursements or Swingline Loans, any
letter of credit cash collateral obligations pursuant to Section 2.06(j), or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or

 

44



--------------------------------------------------------------------------------

participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender is a Defaulting Lender or (iv) a Lender (a “Non-Consenting
Lender”) does not consent to a proposed amendment, waiver, discharge or
termination with respect to any Loan Document that has been approved by the
Required Lenders as provided in Section 9.02(b) but requires unanimous consent
of all Lenders or all Lenders directly affected thereby (as applicable), then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without

 

45



--------------------------------------------------------------------------------

recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Banks and Swingline Lender), which consent shall not
unreasonably be withheld, to the extent required by Section 9.04(b) (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans (other than Competitive Loans) and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.20 Cash Collateral.

At any time that there shall exist a Defaulting Lender, within one Business Day
following written request of the Administrative Agent, an Issuing Bank or Swing
Line Lender (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the applicable Issuing Bank’s or Swing Line Lenders’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.21(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the applicable Issuing Bank and Swing Line Lender, as
applicable, and agrees to maintain, a first priority security interest in all
such Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(b) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent, the applicable Issuing Bank and Swing Line Lender as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.20 or
Section 2.21 in respect of Letters of Credit or Swing Line Loans shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letters of Credit and Swing Line Loans (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) for which the Cash Collateral was so provided, prior to any
other application or such property as may be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the applicable Issuing Bank’s Fronting Exposure
shall no

 

46



--------------------------------------------------------------------------------

longer be required to be held as Cash Collateral pursuant to this Section 2.20
and shall be returned to the Borrower following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the applicable Issuing Bank and Swing Line Lender that
there exists excess Cash Collateral; provided that, subject to Section 2.21 the
Person providing Cash Collateral, the applicable Issuing Bank and Swing Line
Lender may agree that Cash Collateral be held to support future anticipated
Fronting Exposure or other obligations.

Section 2.21 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to any Issuing Bank or Swing Line Lender hereunder;
third, to Cash Collateralize the applicable Issuing Bank’s or Swing Line
Lender’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.20; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the applicable Issuing Bank’s or Swing Line Lender’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.20; sixth, to the payment of any amounts owing to the Lenders, an
Issuing Bank or Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the applicable Issuing Bank or
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursement in respect of

 

47



--------------------------------------------------------------------------------

which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in LC
Disbursements and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 2.21(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.21(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees.

(A) Fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a).

(B) Each Defaulting Lender shall be entitled to receive letter of credit fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.20.

(C) With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Borrower shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
LC Disbursements or Swing Line Loans that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the applicable
Issuing Bank and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender unless the Borrower has Cash Collateralized such exposure and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LC Disbursements and Swing
Line Loans shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
sent forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time) and (y) such reallocation does not
cause the aggregate outstanding amount of Revolving Loans and participations in
Letters of Credit and Swing Line Loans owed to any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Applicable Percentage with respect to
Revolving Loans. No reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from the
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

48



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and Issuing Banks agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.21(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless the Swing Line Lender is satisfied that it will have no
Fronting Exposure after giving effect to such Swing Line Loan and (ii) the
Issuing Banks shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions affecting the
Borrower are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions affecting
the Borrower (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any Contractual Obligation or applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any

 

49



--------------------------------------------------------------------------------

indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has filed with the SEC (x) its Form 10-K for the fiscal years
ended December 31, 2010, December 31, 2009 and December 31, 2008, reported on
and audited by KPMG LLP, independent public accountants, and (y) its Form 10-Q
for the three-month period ended March 31, 2011.

All of the foregoing financial statements delivered pursuant to the preceding
sentence present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in sub-clause (y) above.

(b) All financial statements delivered pursuant to clause (a) above, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved. As of the date
hereof, the Borrower and its Subsidiaries do not have any Guarantee obligations,
contingent liabilities and liabilities for Taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, required by GAAP to be reflected on a consolidated balance sheet of
the Borrower and its Subsidiaries other than (i) those reflected in the most
recent balance sheet included in the financial statements referred to in this
Section 3.04, (ii) those incurred in the ordinary course of business since the
date of such balance sheet and (iii) those that could not reasonably be expected
to result in a Material Adverse Effect.

(c) Since December 31, 2010, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect on the Borrower and its Subsidiaries.

Section 3.05 Properties.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.06 Litigation and Environmental Matters.

 

50



--------------------------------------------------------------------------------

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) the
reasonably anticipated outcome of which would, individually or in the aggregate,
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters set forth in Section 3.06 of the Disclosure
Letter and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
Environmental Permit, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any Environmental Claim or (iv) knows of any basis
for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in, a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such the Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by an amount that could reasonably be expected
to result in a Material Adverse Effect, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that
reasonably be expected to result in a Material Adverse Effect.

Section 3.11 Disclosure. As of the date hereof, the Borrower has disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate,

 

51



--------------------------------------------------------------------------------

could reasonably be expected to result in a Material Adverse Effect. The
Information Memorandum, the SEC Filings and the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

Section 3.12 No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

Section 3.13 Federal Regulations. No part of the proceeds of any Loans will be
used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect that would cause the Loans to be in violation of the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of Form FR G-3 or Form FR U-1, as applicable, referred to in
Regulation U.

Section 3.14 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, there are no strikes or other labor
disputes against the Borrower or any of its Subsidiaries pending or, to the
knowledge of the Borrower, threatened.

Section 3.15 Insurance. The Borrower has for itself and its Subsidiaries
insurance from financially sound and reputable insurers or maintains with such
insurers valid and collectible insurance with respect to their respective assets
and businesses which is required to be obtained and maintained by it pursuant to
Section 5.05 hereof.

ARTICLE IV

Conditions

Section 4.01 Effectiveness of Commitments. The obligations of the Lenders to
make Revolving Loans to the Borrower and of the Issuing Banks to issue Letters
of Credit hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of each
of (i) Cravath, Swaine & Moore LLP, special New York counsel for the Borrower,
(ii) Hunton & Williams, LLP special Virginia counsel for the Borrower, and
(iii) the General Counsel for the Borrower, in each case in form and substance
reasonably satisfactory to the

 

52



--------------------------------------------------------------------------------

Lenders, and covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Required Lenders shall reasonably request.
Borrower hereby requests each of such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(d) All fees payable and other amounts due and payable to Lenders and Agents, to
the extent invoiced, prior to the Effective Date shall have been paid by or on
behalf of the Borrower.

(e) All governmental and third party approvals necessary in connection with the
continuing operations of the Borrower and its Subsidiaries or, in the reasonable
discretion of the Administrative Agent, advisable, in connection with the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

(f) The reasonable costs and expenses of the Administrative Agent and the
Lenders in connection with the preparation of the Loan Documents payable
pursuant to Section 9.03 and for which invoices have been presented shall have
been paid.

(g) The existing Revolving Credit Agreement dated as of June 15, 2006 among Arch
Chemicals, Inc., the lenders and agents from time to time party there JPMorgan
Chase Bank, N.A. as administrative agent, shall have been repaid (or, if the
proceeds of any Loans made on the Effective Date are to be applied to make such
repayment, concurrently with the funding of such Loans, shall be repaid) in full
and all commitments relating thereto shall have been terminated.

(h) The Administrative Agent shall have received a certificate, dated the
Effective Date with respect to the Borrower and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraph (a) of Section 4.02.

(i) The Administrative Agent shall have received an executed copy of the
Disclosure Letter.

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement (including, without limitation, those set forth in Sections 3.04(c)
and 3.06) shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable; provided that, any representation and
warranty that is qualified as to

 

53



--------------------------------------------------------------------------------

“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) In the case of Loans or Letters of Credit to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions exchange controls
which in the reasonable opinion of the Administrative Agent or the Required
Lenders would make it impracticable for such Loan or Letter of Credit to be
denominated in the relevant Alternative Currency.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

(a) Within 90 days after the end of each fiscal year of the Borrower its audited
consolidated balance sheet and related statements of income, stockholders’
equity and comprehensive income and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) Within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet as of the end
of such fiscal quarter, the related statement of income for such fiscal quarter
and the then elapsed portion of the fiscal year and statement of cash flows for
the then elapsed portion of the year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

54



--------------------------------------------------------------------------------

(c) (i) Within (x) 90 days of the end of each fiscal year and following the
delivery of financial statements under clause (a) above and (y) 45 days of the
end of each fiscal quarter and following the delivery of financial statements
under clause (b) above, a certificate of a Financial Officer of the Borrower
(A) certifying to such Financial Officer’s knowledge as to whether a Default has
occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (B) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.12(a) and (b), and (C) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the previous audited financial statements delivered to the Lenders and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (ii) within 90 days of the end of
each fiscal year and following any delivery of financial statements under clause
(a) above, a certificate of a Responsible Officer of the Borrower containing a
list of Subsidiaries of the Borrower as of such date, along with a list of each
new Subsidiary acquired or formed, and each Subsidiary dissolved or liquidated,
since the last such certification;

(d) Within 90 days of the end of each fiscal year and following the delivery of
financial statements under clause (a) above, a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default in the performance of or compliance with any term contained in
Sections 6.12(a) and 6.12(b), in so far as they relate to accounting matters
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e) Promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and

(f) Promptly following any request therefore, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Notwithstanding the foregoing the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to the Borrower by furnishing the
Borrower’s Form 10-K or 10-Q, as applicable, filed with the SEC; provided that
to the extent such information is in lieu of information required to be provided
under 5.01(a), such materials are accompanied by a report of KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied. Documents required to be delivered by Section 5.01(a), (b), (c), (d) or
(e) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
http://www.archchemicals.com; (ii) on the date that such documents are filed
with the SEC; or (iii) on the date provided to the Administrative Agent. Each
Lender shall be solely responsible for timely accessing posted documents and
maintaining its copies of such documents.

 

55



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that the Administrative Agent and/or MLPF&S
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on the “private side” of IntraLinks or another
similar electronic system (the “Platform”).

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after any Responsible Officer has knowledge thereof:

(a) The occurrence of any Default;

(b) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries, the reasonably anticipated outcome of which would
result in a Material Adverse Effect;

(c) The occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d) The commencement of, or any material development in, any action, suit,
proceeding or investigation affecting the Borrower or any of its Subsidiaries or
any of their respective properties before any arbitrator or Governmental
Authority, in which the amount of any claim, damage, penalty or fine asserted
against the Borrower or its Subsidiaries that the Borrower reasonably determines
is not covered by insurance is $15,000,000 or more;

(e) The occurrence of one or more of the following, to the extent that any of
the following, if adversely determined, could reasonably be expected to result
in liability of the Borrower or any of its Subsidiaries in excess of $7,500,000
or a fine or penalty in excess of $2,500,000: (i) written notice, claim or
request for information to the effect that the Borrower or any of its
Subsidiaries is or may be liable in any material respect to any Person as a
result of the presence of or the Release or substantial threat of a material
Release of any Hazardous Materials into the environment; (ii) written notice
that the Borrower or any of its Subsidiaries is subject to investigation by any
Governmental Authority evaluating whether any Remedial Action is needed to
respond to the presence or to the Release or substantial threat of a material
Release of any Hazardous Materials into the environment; (iii) written notice
that any property, whether owned or leased by, or operated on behalf of, the
Borrower or any of its Subsidiaries is subject to a material Environmental Lien;
(iv) written notice of violation to the Borrower or any of its Subsidiaries of
any Environmental Laws or Environmental Permits; or (v) commencement or written
threat of any judicial or administrative proceeding alleging a violation of any
Environmental Laws or Environmental Permits;

(f) Upon written request by Administrative Agent, a report providing an update
of the status of each environmental, health or safety compliance, hazard or
liability issue identified in any notice or report required pursuant to clause
(e) above and any other environmental, health and safety compliance obligation,
remedial obligation or liability that could reasonably be expected to have a
Material Adverse Effect (all such notices shall describe in reasonable detail
the nature of the claim, investigation, condition, occurrence or Remedial Action
and the Borrower’s or such Subsidiary’s response thereto); and

 

56



--------------------------------------------------------------------------------

(g) Any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all Contractual Obligations and laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used to repay existing indebtedness of the Borrower and for general
corporate purposes, including negotiated acquisitions. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X. Letters of Credit will be issued only to support ordinary
course business operations.

 

57



--------------------------------------------------------------------------------

Section 5.09 Environmental Laws. The Borrower will, and will cause each of its
Subsidiaries to (a) comply in all material respects with, and ensure compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of the Governmental Authorities regarding Environmental
Laws.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed the Borrower covenants and agrees with the Lenders that:

Section 6.01 Indebtedness. The Borrower will not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness existing on March 31, 2011 and set forth in Section 6.01 of the
Disclosure Letter and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;

(b) Indebtedness to the Borrower or any other Subsidiary;

(c) Guarantees of Indebtedness of the Borrower or any other Subsidiary;

(d) Indebtedness incurred to finance an acquisition, construction or improvement
of any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement;

(e) Indebtedness as an account party in respect of trade letters of credit;

(f) Indebtedness of Receivables Subsidiaries arising pursuant to Permitted
Accounts Receivable Securitizations in an aggregate principal amount not to
exceed $100,000,000; and

(g) Other Indebtedness outstanding during each fiscal quarter period in an
aggregate principal amount not exceeding 20% of the Borrower’s Consolidated Net
Worth as at the last day of the most recent prior fiscal quarter.

Section 6.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

58



--------------------------------------------------------------------------------

(a) Permitted Encumbrances;

(b) Any Lien on any property or asset of the Borrower or any Subsidiary set
forth in Section 6.02 of the Disclosure Letter; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) Any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (d) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 80% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

(e) Liens on Accounts Receivable of the Borrower or any Subsidiary and other
assets of any Receivables Subsidiary, in each case arising in connection with
any Permitted Accounts Receivable Securitization;

(f) Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.20(a); and

(g) Liens securing other Indebtedness of the Borrower and its Subsidiaries not
expressly permitted by clauses (a) through (f) above; provided that the
aggregate amount of Indebtedness secured by Liens permitted by this clause
(g) does not at any time during a fiscal quarter period exceed in the aggregate
10% of the Borrower’s Consolidated Net Worth as at the last day of the most
recent prior fiscal quarter.

Section 6.03 Fundamental Changes. The Borrower will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person other than the Borrower may merge into
any Subsidiary in a transaction in which the surviving entity is a Subsidiary,
(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the

 

59



--------------------------------------------------------------------------------

Borrower or to another Subsidiary, and the Borrower may sell, transfer, lease or
otherwise dispose of its assets to any Subsidiary, (iv) Dispositions otherwise
permitted by Section 6.07 shall be permitted and (v) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders.

Section 6.04 Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, other than Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any Subsidiary is exposed in the conduct of its business
or the management of its liabilities.

Section 6.05 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment; provided that the Borrower and its
Subsidiaries may make any Restricted Payment which, together with all other
Restricted Payments made by all Persons pursuant to this proviso since the date
hereof would not exceed the sum of (x) $95,500,000 plus (y) 50% of the
cumulative Consolidated Adjusted Net Income of the Borrower for the period
(taken as one accounting period) since the date hereof through the last day of
the fiscal quarter for which financial statements have been delivered pursuant
to Section 5.01(a) or (b), and provided further that (i) the Borrower may
declare and pay dividends with respect to its Capital Stock payable solely in
additional shares of Capital Stock, (ii) Subsidiaries may declare and pay
dividends and may make distributions ratably with respect to their Capital
Stock, and (iii) the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for directors,
management or employees of the Borrower and its Subsidiaries and stock option
plans for employees.

Section 6.06 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates except (a) at prices and on terms and conditions not materially less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its Subsidiaries not involving any other Affiliate,
(c) any Restricted Payment permitted by Section 6.05 and (d) compensation
(including bonuses), other benefits (including retirement, health, stock option
and other incentive or benefit plans) and indemnification and insurance
arrangements for any employee, officer or director of the Borrower or any
Affiliate in the ordinary course of business.

Section 6.07 Disposition of Property. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly dispose of any of its
property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

(a) The Disposition of surplus, obsolete or worn out property in the ordinary
course of business;

(b) The sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 6.03;

(d) The sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary;

 

60



--------------------------------------------------------------------------------

(e) Sales of Accounts Receivable pursuant to a Permitted Accounts Receivable
Securitization; provided that the aggregate principal amount of such financings
shall not at any time exceed $100,000,000; and

(f) Any other Dispositions by such Persons of property for cash or cash
equivalents or other readily marketable publicly traded securities at not less
than its fair market value, or for other property of an equal or greater value
than the property Disposed of (including, without limitation, joint venture
interests, seller’s notes or other securities) as determined in good faith by
the board of directors of the Borrower or a duly authorized committee thereof at
the time of such Disposition; provided that on each occasion that Prepayment
Event occurs, the Borrower will on the date of such Prepayment Event apply an
amount equal to 100% of the Net Proceeds thereof in excess of $50,000,000 to
prepay the Loans outstanding hereunder.

Section 6.08 Payments and Modifications of Certain Debt Instruments. The
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, (a) make or offer to make any optional payment, prepayment,
repurchase or redemption of or otherwise optionally defease or segregate funds
with respect to any Subordinated Indebtedness (other than payments expressly
required by the terms thereof) or (b) amend, modify, waive or otherwise change,
or consent or agree to any amendment, modification, waiver or other change to,
any of the terms of any Subordinated Indebtedness (other than any such
amendment, modification, waiver or other change that (i) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon and (ii) does not
involve the payment of a consent fee or that otherwise would not adversely
affect the interests of the Lenders in any material respect).

Section 6.09 Sales and Leasebacks. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement providing for the leasing
to the Borrower, or any of its Subsidiaries of real or personal property that
has been or is to be (a) sold or transferred by the Borrower or any of its
Subsidiaries or (b) constructed or acquired by a third party in anticipation of
a program of leasing to the Borrower, or any of its Subsidiaries (any such
transaction, a “Sale-Leaseback”); provided that Sale-Leasebacks by all such
Persons of property having a fair market value not to exceed $50,000,000 in the
aggregate since the date hereof shall be permitted.

Section 6.10 Changes in Fiscal Periods. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly permit the fiscal year
of the Borrower to end on a day other than December 31.

Section 6.11 Lines of Business. The Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.

Section 6.12 Financial Covenants.

(a) Consolidated Leverage Ratio. The Borrower will not permit the Consolidated
Leverage Ratio as at (i) the last day of each fiscal quarter period ending
March 31 of each fiscal year of the Borrower to exceed 4.0:1.0 and (ii) the last
day of each fiscal quarter period ending June 30, September 30 and December 31
of each fiscal year of the Borrower to exceed 3.5:1.0.

 

61



--------------------------------------------------------------------------------

(b) Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio for any period of four consecutive fiscal
quarters of the Borrower to be less than 3.0:1.0.

Section 6.13 Acquisitions. The Borrower will not, and will not permit any of its
Subsidiaries to purchase or otherwise acquire (in one transaction or a series of
transactions) all of the capital stock of, or all or a substantial part of the
assets of, or a business unit (including a complete products line) or a division
of, any Person other than pursuant to a Permitted Acquisition.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) The Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) The Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) The Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02(a), 5.03 (with respect to the Borrower’s
existence), or 5.08 or in Article VI;

(e) The Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) The Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after any
applicable grace period;

(g) The Borrower or any Subsidiary shall fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any Material Indebtedness after any applicable grace
period if the effect of any failure referred to in this clause (g) is to cause,
or permit the holder or

 

62



--------------------------------------------------------------------------------

holders of such Material Indebtedness or a trustee or other representative on
its or their behalf (with or without the giving of notice) immediately to cause,
such Material Indebtedness to become due prior to its stated maturity;

(h) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) The Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) The Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) One or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (excluding any amount that is covered by insurance where
the relevant insurance company has been notified of the claim or judgment and
has not expressly denied coverage in writing) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;

(l) An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(m) A Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall

 

63



--------------------------------------------------------------------------------

become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and, in the case of
any event with respect to the Borrower described in clause (a), (b), (g), (h) or
(i) of this Article, the principal of any Alternative Currency Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall be converted to obligations
hereunder owing in Dollars in each case in the amount of the Dollar Equivalent
of the respective principal, interest, fees or other obligations as determined
by the Administrative Agent pursuant to Section 1.05 using the applicable
Exchange Rate with respect to the relevant currency at the time of such event in
effect (for such purpose the principal amount of Alternative Currency Loans
shall be deemed to be converted to Dollar ABR Borrowings and the Borrower shall
make any payments as a result thereof pursuant to Section 2.16) of such Loans at
the time of such an event. The Borrower agrees to indemnify each of the Lenders
from and against any loss, cost or expense associated with such conversion,
including all costs and expenses incurred by any Lender to hedge against any
currency exposure of such Lender with respect to its Loans and Letter of Credit
participations hereunder.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative

 

64



--------------------------------------------------------------------------------

Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.

If the Person serving as Administrative Agent is a Defaulting Lender hereunder,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date; provided that the Borrower may appoint an interim Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank, who shall act as interim Administrative Agent until
the Required Lenders, by notice in writing to the Borrower and such Person,
remove such Person as interim Administrative Agent and, in consultation with the
Borrower, appoint a successor.

 

65



--------------------------------------------------------------------------------

Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

Anything herein to the contrary notwithstanding, none of the Joint Book
Managers, Joint Lead Arrangers or Co-Syndication Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

ARTICLE IX

Miscellaneous

Section 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) If to the Borrower at:

501 Merritt 7

P.O. Box 5204

Norwalk, Connecticut 06851

Tel: 203-229-3881 Fax: 203-229-3143

Attention: Treasurer

with a copy to:

501 Merritt 7

P.O. Box 5204

Norwalk, Connecticut 06851

Tel: 203-229-2683 Fax: 203-229-3292

Attention: Corporate Secretary

 

66



--------------------------------------------------------------------------------

(b) If to the Administrative Agent, to:

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC 1-001-04-39

Charlotte, NC 28255-0001

Attention: Karen Barr

Tel: 980-386-2596

Fax: 704-409-0034

with a copy to:

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, TX 75202-3714

Attention: DeWayne Rosse

Tel: 214-209-0529

Fax: 214-672-8623

and

Bank of America, N.A.

100 Federal Street

Boston, MA 02110

Attention: Irene Bartenstein

Tel: 617-434-2903

Fax: 617-434-0601

(c) If to an Issuing Bank, to:

Bank of America, N.A.

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Mary Cooper

Tel: 570-330-4235

Fax: 570-330-4186

OR

JPMorgan Chase Bank, N.A.

Treasury Service Group

Standby Letter of Credit Dept. 4th Floor

10420 Highland Manor Drive

Tampa, Florida 33610

Attention of James Alonzo

(Telecopy No. 813-432-5161);

(d) If to the Swingline Lender, to:

 

67



--------------------------------------------------------------------------------

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC 1-001-04-39

Charlotte, NC 28255-0001

Attention: Karen Barr

Tel: 980-386-2596

Fax: 704-409-0034

with a copy to:

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, TX 75202-3714

Attention: DeWayne Rosse

Tel: 214-209-0529

Fax: 214-672-8623

(e) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(f) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, an Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender or the applicable Issuing Bank may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative

 

68



--------------------------------------------------------------------------------

Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or LC Disbursement or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, or (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Banks or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Banks
or the Swingline Lender, as the case may be.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the applicable Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Banks or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Banks or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Banks and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless

 

69



--------------------------------------------------------------------------------

from, any and all losses, claims, damages, liabilities and related reasonable
out-of-pocket expenses, including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the applicable Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, an Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the applicable Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, an Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of either Issuing Bank that issues any
Letter of Credit) except that, (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective

 

70



--------------------------------------------------------------------------------

successors and assigns permitted hereby (including any Affiliate of either
Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, each of the Borrower and the Administrative Agent (and, in the case of an
assignment of all or a portion of a Commitment or any Lender’s obligations in
respect of its LC Exposure or Swingline Exposure, the Issuing Banks and the
Swingline Lender) must give their prior written consent to such assignment
(which consent shall in any case not be unreasonably withheld or delayed; it
being understood that it is not unreasonable to withhold consent with respect to
any proposed assignment to any financial institution having net capital and
surplus of less than $1,000,000,000 or senior, unsecured, long-term indebtedness
for borrowed money with a credit rating of less than A-), (ii) except in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and after giving effect
thereto, the assigning Lender must have Commitments and Loans aggregating at
least $5,000,000, unless each of the Borrower and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, except that this clause (iii) shall not apply to rights in
respect of outstanding Competitive Loans, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, (v) the
assignee shall not be the Borrower nor any of its Affiliates, and (vi) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; and provided further that any consent of the
Borrower otherwise required under this paragraph shall not be required if an
Event of Default under clause (a), (b), (h) or (i) of Article VII has occurred
and is continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section. By executing and delivering an Assignment and
Assumption, the assigning Lender thereunder and the assignee thereunder shall be
deemed to confirm to and agree with each other and the other parties hereto as
follows: (1) such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse claim
and that its Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments

 

71



--------------------------------------------------------------------------------

thereof which have not become effective, are as set forth in such Assignment and
Assumption, (2) except as set forth in (1) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any of its Subsidiaries or the performance or observance by the
Borrower or any of its Subsidiaries of any of its obligations under this
Agreement, any Loan Document or any other instrument or document furnished
pursuant hereto, (3) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Assumption; (4) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.04 or delivered
pursuant to Section 5.01 and such other documents and information as it has been
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption; (5) such assignee will independently and without
reliance upon any Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (6) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto, and (7) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower or the Administrative
Agent, the Issuing Banks or the Swingline Lender sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this

 

72



--------------------------------------------------------------------------------

Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Banks or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which

 

73



--------------------------------------------------------------------------------

shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured, provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect

 

74



--------------------------------------------------------------------------------

any right that the Administrative Agent, the Issuing Banks or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations (g) with the
consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Banks or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower

 

75



--------------------------------------------------------------------------------

or its business, other than any such information that is available to the
Administrative Agent, the Issuing Banks or any Lender on a non-confidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Administrative Agent and each Lender may disclose to any and
all persons, without limitation of any kind, any information with respect to the
U.S. federal income tax treatment and U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Administrative Agent or
such Lender relating to such tax treatment and tax structure.

Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefore) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14 Judgment Currency.

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency in the city in which it normally conducts its foreign exchange
operation for the first currency on the Business Day preceding the day on which
final judgment is given.

(b) The obligation of the Borrower in respect of any sum due from it to any
Lender hereunder shall, notwithstanding any judgment in currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by such
Lender of any sum adjudged to be so due in the Judgment Currency such Lender may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency; if the amount of Agreement Currency so purchased is
less than the sum originally due to such Lender in the Agreement Currency, the
Borrower agrees notwithstanding any such judgment to indemnify such Lender
against such loss, and if the amount of the Agreement Currency so purchased
exceeds the sum originally due to any Lender, such Lender agrees to remit to the
Borrower such excess.

 

76



--------------------------------------------------------------------------------

Section 9.15 USA Patriot Act. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

Section 9.16 No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent and
the Joint Lead Arrangers, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and the Joint
Lead Arrangers are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, have not been, are not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
any Joint Lead Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Joint Lead Arranger has any obligation to
disclose any of such interests to the Borrower or any of its Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and each Joint Lead
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of date first above written.

 

ARCH CHEMICALS, INC. BY:   /S/ W. Paul Bush NAME:   W. Paul Bush TITLE:  
Treasurer

 

BANK OF AMERICA, N.A., as Administrative Agent and as a Lender BY:   /S/ William
M. Bulger, Jr. NAME:   William M. Bulger, Jr. TITLE:   Vice President

 

RBS CITIZENS, N.A., as a Lender BY:   /S/ Cindy Chen NAME:   Cindy Chen TITLE:  
Senior Vice President

 

WELLS FARGO BANK, N.A., as a Lender BY:   /S/ John J. Mulvey NAME:   John J.
Mulvey TITLE:   Senior Vice President

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender BY:   /S/ Patrick McGraw NAME:  
Patrick McGraw TITLE:   Vice President

 

78



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and an Issuing Bank BY:   /S/ D. Scott
Farquhar NAME:   D. Scott Farquhar TITLE:   Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

BY:   /S/ Eleanor Orlando NAME:   Eleanor Orlando TITLE:   Assistant Vice
President

 

THE NORTHERN TRUST COMPANY, as a Lender BY:   /S/ Peter Hallan NAME:   Peter
Hallan TITLE:   Vice President

 

HSBC BANK USA, N.A., as a Lender BY:   /S/ Robert H. Rogers NAME:   Robert H.
Rogers TITLE:   Senior Relationship Manager

 

BRANCH BANKING AND TRUST COMPANY, as a Lender BY:   /S/ Richard L. Keever, Jr.
NAME:   Richard L. Keever, Jr. TITLE:   Senior Vice President

 

79



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender BY:   /S/ Dru Steinly NAME:   Dru Steinly TITLE:  
Vice President

 

80



--------------------------------------------------------------------------------

Schedule 1.01

Existing Letters of Credit

 

Date of issuance:

   May 4, 2009

Letter of credit number:

   TPTS-741928

Undrawn amount:

   $2,923,022.00

Name of beneficiary:

   Pacific Employers Insurance Company

Date of expiry:

   May 1, 2012

 

81



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitment      Applicable
Percentage of
Aggregate
Commitment  

Bank of America, N.A.

   $ 48,500,000         12.933333333 % 

RBS Citizens, N.A.

   $ 48,500,000         12.933333333 % 

Wells Fargo Bank, N.A.

   $ 48,500,000         12.933333333 % 

U.S. Bank National Association

   $ 48,500,000         12.933333333 % 

JPMorgan Chase Bank, N.A.

   $ 38,500,000         10.266666667 % 

PNC Bank, National Association

   $ 38,500,000         10.266666667 % 

The Northern Trust Company

   $ 28,500,000         7.600000000 % 

HSBC Bank USA, N.A.

   $ 28,500,000         7.600000000 % 

Branch Banking and Trust Company

   $ 23,500,000         6.266666667 % 

Comerica Bank

   $ 23,500,000         6.266666667 % 

TOTAL

   $ 375,000,000         100.000000000 % 

 

82



--------------------------------------------------------------------------------

SCHEDULE 7

CALCULATION OF ADDITIONAL COST

 

1. The Additional Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Additional Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrower or any Lender, deliver to the Borrower or such Lender as
the case may be, a statement setting forth the calculation of any Additional
Cost.

 

3. The Additional Cost Rate for any Lender will be calculated by the
Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

    AB+C(B-D)+E x 0.01

 

per cent per annum

    100 - (A+C)

 

 

  (b) in relation to any Loan in any currency other than Sterling:

 

            E x 0.01                per cent per annum 300  

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Additional Cost and any interest charged on overdue amounts pursuant to the
first sentence of Section 2.08(b) and, in the case of interest (other than on
overdue amounts) charged at the Default Rate, without counting any increase in
interest rate effected by the charging of the Default Rate) payable for the
relevant Interest Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

83



--------------------------------------------------------------------------------

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 6 below and expressed in pounds per £1,000,000.

 

4. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

5. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

6. If requested by the Administrative Agent or the Borrower, each Lender shall,
as soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 

7. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of the lending office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

84



--------------------------------------------------------------------------------

8. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 6 and 7 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.

 

9. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 6 and 7 above is true
and correct in all respects.

 

10. The Administrative Agent shall distribute the additional amounts received as
a result of the Additional Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 6 and 7 above.

 

11. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Additional Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

12. The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

85



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:                                                   
                                         
                                                               

 

2. Assignee:                                                   
                                         
                                                               

                                     [and is an Affiliate/Approved Fund of
[identify Lender] ]

 

3. Borrower:          Arch Chemicals, Inc.

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: The Credit Agreement dated as of May 13, 2011 among ARCH
CHEMICALS, INC., the Lenders parties thereto and BANK OF AMERICA, N.A., as
Administrative Agent.

 

6. Assigned Interest



--------------------------------------------------------------------------------

Aggregate Amount

Of Loans for all

Lenders1

     Amount of  Loans
Assigned2      Percentage Assigned of
Loans 3   $                    $                                   %  $
                   $                                   %  $                    $
                                  % 

 

7.

[Trade Date]4

Effective Date:                 , 201    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFORE.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR BY:     NAME:     TITLE:     ASSIGNEE BY:     NAME:     TITLE:    

[Consented to and] Accepted:

BANK OF AMERICA, N.A

as Administrative Agent

BY:     NAME:     TITLE:     [Consented to:]

 

1 

Amount to be adjusted by the counterparties to take into account any prepayment
of prepayments made between the Trade Date and the Effective Date.

2 

Amount to be adjusted by the counterparties to take into account any prepayment
or prepayments made between the Trade Date and the Effective Date.

3 

Set Forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

4 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[NAME OF RELEVANT PARTY] BY:     NAME:     TITLE:    



--------------------------------------------------------------------------------

ANNEX I

[                ]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document , (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender ,attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and



--------------------------------------------------------------------------------

Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF

INCREASING LENDER

SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                  (this “Supplement”), to the
Revolving Credit Agreement dated as of May 13, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Arch
Chemicals, Inc. (the “Borrower”), the lenders party thereto (the “Lenders”) and
Bank of America, N.A., as administrative agent (the “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to Section 2.02(e) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

WHEREAS, the Borrower has given notice to the Agent of its intention to increase
the aggregate Commitments pursuant to such Section 2.02(e); and

WHEREAS, pursuant to Section 2.02(e) of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the Agent a
supplement to the Credit Agreement in substantially the form of this Supplement.

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

The undersigned Increasing Lender agrees, subject to the terms and conditions of
the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $            , thereby making the aggregate amount of
its total Commitments equal to $            .

Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

This Supplement shall be governed by, and construed in accordance with, the laws
of the State of New York.

This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASE LENDER], as Increasing Lender By:     Name: Title:

Accepted and agreed to as of the date first written above:

 

ARCH CHEMICALS, INC. By:     Name: Title: Acknowledged as of the date first
written above: BANK OF AMERICA, N.A., as Agent By:     Name: Title:



--------------------------------------------------------------------------------

[Certificate to be delivered pursuant to Section 2.02(e)]

Certificate of a Financial Officer of Arch Chemicals, Inc.

Reference is made to the Revolving Credit Agreement dated as of May 13, 2011,
among Arch Chemicals, Inc. (the “Borrower”), the Lenders named therein and Bank
of America, N.A., as Administrative Agent (the “Credit Agreement”). Terms
defined in the Credit Agreement are used herein as therein defined.

I,                                                      , the [Financial
Officer] of the Borrower, DO HEREBY CERTIFY that:

(a) the representations and warranties of the Borrower set forth in the Credit
Agreement (including without limitation, those set forth in Sections 3.04(c) and
3.06) are true and correct in all material respects or, if qualified as to
“materiality”, “Material Adverse Effect” or by similar language, are true and
correct in all respects on and as of the date hereof; and

(b) no Defaults has occurred and is continuing on and as of the date hereof.

IN WITNESS WHEREOF, I have hereunto signed my name this              date of
                , 201    .

 

      Name:



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF

ADDITIONAL LENDER SUPPLEMENT

ADDITIONAL LENDER SUPPLEMENT, dated                  (this “Supplement”), to the
Revolving Credit Agreement dated as of May 13, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Arch
Chemicals, Inc. (the “Borrower”), the lenders party thereto (the “Lenders”) and
Bank of America, N.A., as administrative agent (the “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to Section 2.02(e) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
arranging for any bank, financial institution or other entity to extend
Commitments under the Credit Agreement, subject to the approval of the Borrower,
the Agent and the Issuing Lender, by executing and delivering to the Borrower
and the Agent a supplement to the Credit Agreement in substantially the form of
this Supplement;

WHEREAS, the Borrower has given notice to the Agent of its intention to increase
the aggregate Commitments pursuant to such Section 2.02(e); and

WHEREAS, the undersigned Additional Lender (“Additional Lender”) was not an
original party to the Credit Agreement but now desires to become a party thereto
with a Commitment as set forth below.

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The Additional Lender agrees to be bound by the provisions of the Credit
Agreement and agrees that it shall, on the date of this Supplement, become a
Lender for all purposes of the Credit Agreement to the same extent as if
originally a party thereto, with a Commitment of $            . Each reference
to a “Lender” in the Credit Agreement shall be deemed to include the Additional
Lender.

2. The Additional Lender (a) represents and warrants that it has the full power
and authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements referred to in Section 3.04 or delivered
pursuant to Section 5.01 thereof, as applicable, and has reviewed such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Supplement; (c) agrees that it will,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (e) agrees that it will be
bound by the provisions of the Credit Agreement and will perform in accordance
with its terms all the obligations which by the terms of the Credit Agreement
and the other Loan Documents are required to be performed by it as a Lender.

 

94



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

                               

4. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

5. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

6. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF ADDITIONAL LENDER], as Additional Lender By:     Name: Title:

 

Accepted and agreed to as of the date first written above: ARCH CHEMICALS, INC.
By:     Name: Title: Acknowledged as of the date first written above: BANK OF
AMERICA, N.A., as Agent By:     Name: Title:



--------------------------------------------------------------------------------

[Certificate to be delivered pursuant to Section 2.02(e)]

Certificate of a Financial Officer of Arch Chemicals, Inc.

Reference is made to the Revolving Credit Agreement dated as of May 13, 2011,
among Arch Chemicals, Inc. (the “Borrower”), the Lenders named therein and Bank
of America, N.A., as Administrative Agent (the “Credit Agreement”). Terms
defined in the Credit Agreement are used herein as therein defined.

I,                                                      , the [Financial
Officer] of the Borrower, DO HEREBY CERTIFY that:

(a) the representations and warranties of the Borrower set forth in the Credit
Agreement (including without limitation, those set forth in Sections 3.04(c) and
3.06) are true and correct in all material respects or, if qualified as to
“materiality”, “Material Adverse Effect” or by similar language, are true and
correct in all respects on and as of the date hereof; and

(b) no Defaults has occurred and is continuing on and as of the date hereof.

IN WITNESS WHEREOF, I have hereunto signed my name this              date of
                , 201    .

 

      Name: